IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
RICHARD ANTHONY NEVAREZ-BARELA,
Movant,

VS. No. CV 19-00633 KG/KBM
No. CR 17-00862 KG

UNITED STATES OF AMERICA,
Respondent.
ORDER ON EX PARTE COMMUNICATIONS
AND PRO SE PRISONER CASE MANAGEMENT ORDER

THIS MATTER is before the Court sua sponte. On September 27, 2019, Movant Richard
Anthony Nevarez-Barela, filed a Motion for Stay of Judgment and Sentence and a Temporary
Restraining Order (CV Doc. 10) and an Affidavit in support of the Motion (CV Doc. 11). On the
same date, Movant Nevarez-Barela also sent ex parte e-mail correspondence to the assigned
Magistrate Judge, arguing the merits of his claim and motion and seeking a ruling from the
Magistrate Judge. (CV Doc. 12, CR Doc. 120).

Movant Nevarez-Barela’s e-mail correspondence is improper and fails to comply with the
federal and local rules of procedure. As an initial matter, Movant’s letter constitutes an improper
ex parte communication. See e.g., NMRA, Rule 21-209 (prohibiting a judge from permitting or
considering ex parte communications made to the judge outside the presence of the parties or their
lawyers concerning a pending or impending matter). See, also, Pro Se Litigant Guide (“ex parte
communication occurs when one of the parties to a lawsuit exchanges information with the
assigned judge (1) without the opposing party being present, or (2) without the knowledge and

consent of the opposing party.”). Pro Se Litigant Guide at 11-12. Additionally, the e-mail
correspondence does not comply with Fed. R. Civ. P. 7 (any request to the Court for relief must
be in the form of a motion filed of record), D.N.M. LR-Civ. Rule 10 (requiring that papers be filed
as part of the record), and the Pro Se Litigant Guide (prohibiting ex parte communications by a
pro se party with the Judge or the Judge’s staff).

Movant Richard Anthony Nevarez-Barela is admonished to refrain from any future ex
parte communications. Failure to do so may result in sanctions, including the imposition of filing
restrictions. See Ysais v. Richardson, 603 F.3d 1175, 1180 (10" Cir. 2010) (“Federal courts have
the inherent power to regulate the activities of abusive litigants by imposing carefully tailored
restrictions under appropriate circumstances.”).

Because Movant is a prisoner proceeding pro se, the Court is obligated to conduct a
preliminary screening of the § 2255 Motion. See Rule 4 of the Rules Governing Section 2255
Proceedings. Whenever a prisoner brings a proceeding seeking collateral review of a federal
conviction or sentence, the Court is obligated to screen the Movant’s motion. Rule 4 states:

“If it plainly appears from the motion, any attached exhibits,
and the record of prior proceedings that the moving party

is not entitled to relief, the judge must dismiss the petition
and direct the clerk to notify the moving party.”

Any request to the Court for relief must be in the form of a motion. Fed. R. Civ. P. 7(b).
The filing of excessive motions may cause substantial delay in completion of the Court’s
preliminary screening and resolution of the case. Movant should avoid filing unnecessary motions.
Requests for service of process, discovery, expansion of the record, and submissions of proof are
premature and unavailable prior to the Court’s completion of its screening obligation. See Jones v.
Bock, 549 U.S. 199, 213-214 (2007). If Movant’s § 2255 Motion is not dismissed on initial

screening, the Court will enter further orders governing service of process, discovery, expansion

of the record, appointment of counsel, and scheduling.
Movant should not send any letters, including e-mail correspondence, to the Court other
than transmittal letters or requests for information or copies. All mail relating to this case must be
directed to the Clerk of the Court. Movant is not to send any mail directly to the assigned District
Judge or the assigned Magistrate Judge. Movant must comply with the Rules Governing Section
2255 Proceedings, to the extent applicable, the Federal Rules of Civil Procedure, the Local Rules
of this Court, and any Order of the Court. Failure to comply with the Rules or Court Orders may
result in dismissal of this case or other sanctions. Fed. R. Civ. P. 41(b); see, also, Ogden v. San
Juan County, 32 F.3d 452, 455 (10th Cir.1994).

IT IS ORDERED:

(1) Movant Richard Anthony Nevarez-Barela is PROHIBITED from sending any further
improper ex parte communications, including e-mail communications, to the assigned Judges; and

(2) this Case Management Order shall govern proceedings in this case until further order

of the Court.

Kota brreby-

UNITED STATES MAGISTRATE JUDGE
